Citation Nr: 0115636	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01- 02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969 and from December 1990 to April 1991.  In addition, the 
veteran had unverified service in the Army National Guard of 
New York.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Buffalo, New York RO, in which service connection for 
degenerative joint disease was denied. 


REMAND

The veteran claims he suffers from degenerative joint disease 
(DJD) as a result of a physical training (PT) test for 
activation in January 1991.  Specifically, the veteran 
contends that while he may have had DJD prior to January 
1991, the condition had been asymptomatic until the PT test.  
Therefore, the veteran claims the numbness and neck pain, 
which led to physical therapy, and a permanent physical 
profile is evidence of permanent aggravation of the 
condition.

Upon review of the record, it appears that the veteran has 
had unverified service in the National Guard.  In a July 1998 
Application for Compensation or Pension, the veteran reported 
service in the Army National Guard of New York from 1976 to 
the date of his claim.  All periods of active service, 
including active duty for training (ACDUTRA), should be 
verified.  The Board notes that the RO has made several 
attempts to obtain copies of all the veteran's service 
medical records; however, another such attempt should be made 
after the veteran's service has been verified.  All 
associated service medical records should then be added to 
the claims folder.

The veteran's reserve examination reports, dated March 1977 
and May 1978, show no complaints or findings related to DJD 
of the spine.  On January 2, 1991, shortly after re-entering 
active service on December 27, 1990, the veteran was seen 
with complaints of thoracic numbness and chronic intermittent 
numbness in the upper extremities for several years.  
Impression included cervical spine DJD and thoracic 
scoliosis.  In April of 1991, the veteran was examined upon 
separation and was provisionally diagnosed as suffering from 
scoliosis and right thoracic curvature.  The veteran was 
cleared for demobilization at this time. 

Following service, an April 1998 VA x-ray examination report 
notes findings of moderate dextroscoliosis lower dorsal spine 
and moderate degenerative disc disease, C5-6.  A private 
treatment record dated in November 1998, notes that the 
veteran suffered from severe thoracic scoliosis and 
degeneration, and a cervical reversed lordotic curve and 
narrowed disc space.   However, none of the aforementioned 
medical records give an opinion as to the etiology of the 
veteran's current back disability.  Therefore, the Board 
deems it necessary for the veteran to undergo a VA 
examination to determine the etiology of his spinal 
disability.

Moreover, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.
 
Accordingly, the case if REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
National Guard service and any periods of 
ACDUTRA.  In addition, the RO should 
arrange for an exhaustive search for all 
service medical records during all 
periods of service, including ACDUTRA.  
The efforts to obtain such records should 
be documented.

3. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his back disability since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder. If the RO 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

4.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and etiology of his currently 
diagnosed back disability.  The examiner 
should thoroughly review the claims 
folder and a copy of this Remand prior to 
examination, and, express an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed back 
disability was the result of an injury or 
disease incurred or aggravated during the 
veteran's military service.  The examiner 
should provide supporting rationale for 
all opinions expressed.  

5. After the aforementioned has been 
reviewed, if the decision remains adverse 
to the veteran, the RO should provide him 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




